EXHIBIT 10.26

 

Michael Clair

                                        

                                        

 

Re: Compensation for Board Service and Change of Control Agreement

 

Dear Mike:

 

Thank you for your continuing service as a member of the Board of Directors of
Pumatech, Inc. (“Pumatech” or the “Company”). As we have discussed, Pumatech
would like you to continue your service on its Board of Directors and its
committees, and has agreed to continue and extend certain benefits to you.
Especially in light of recent legislation that mandates increasing involvement
by our Board, Pumatech is pleased to offer you the benefits described in this
letter. Capitalized terms are defined on Schedule 1, attached.

 

1. Compensation for Attendance at Board Meetings. For so long as you remain a
member of the Board, you shall receive compensation on the terms and conditions
described on Schedule 2, attached.

 

2. Acceleration of Vesting. As you know, Pumatech has recently granted you
options to purchase shares of its Common Stock. Upon a Change of Control, you
will automatically receive accelerated vesting of all outstanding stock options
then held by you, and you shall be released from any outstanding Company
repurchase options on any shares of Common Stock then held by you, including
shares purchased after the date of this letter.

 

3. Successors. Any successor to the Company (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets shall assume
the obligations under this letter and agree expressly to perform the obligations
under this letter in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession. For all
purposes under this letter, the term “Company” shall include any successor to
the Company’s business and/or assets which executes and delivers the assumption
agreement described in this Section 3 or which becomes bound by the terms of
this letter by operation of law.

 

4. Law Governing; Arbitration. This letter shall be governed by and construed in
accordance with the laws of the State of California. Any dispute or controversy
arising under or in connection with this letter shall be settled exclusively in
arbitration conducted in Santa Clara County, California, in accordance with the
rules of the American Arbitration Association then in effect. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. Punitive
damages shall not be awarded. In any arbitration proceeding, the party
determined to be the prevailing party will be entitled to receive, in addition
to any other award, its attorneys’ fees and expenses of the proceeding.



--------------------------------------------------------------------------------

5. Employment and Income Taxes. All payments made pursuant to this letter will
be subject to withholding of applicable employment and income taxes, if any.

 

Of course, each member of the Board serves at the pleasure of the stockholders
and nothing in letter is intended to confer any rights upon you to remain a
member of the Board. This letter supercedes and replaces any previous agreements
between you and the Company regarding the subject matter hereof.

 

By your signature below, you indicate that you agree to the terms set out in
this letter.

 

Very truly yours,

 

   

PUMATECH, INC.

    By:   /S/    KEITH KITCHEN              

--------------------------------------------------------------------------------

       

Keith Kitchen

Vice President of Finance and Administration

 

   

ACKNOWLEDGED AND AGREED:

    /S/    MICHAEL CLAIR          

--------------------------------------------------------------------------------

        Michael Clair     Date:  

10/20/03

--------------------------------------------------------------------------------

 

2



--------------------------------------------------------------------------------

SCHEDULE 1

 

Definition of Terms. The following terms referred to in this letter shall have
the following meanings:

 

“Change of Control” means the occurrence of any of the following events:

 

(a) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this letter;

 

(b) The composition of the Board of Directors changes during any period of 36
months that follows the date of this letter, such that individuals who, at the
beginning of the period, were members of the Board of Directors (the “Continuing
Directors”), cease for any reason to constitute at least a majority thereof;
unless at least 50% of the Continuing Directors has either (i) approved the
election of the new Directors, (ii) if the election of the new Directors is
voted on by stockholders, recommended that the stockholders vote for approval,
or (iii) otherwise determined that such change in composition does not
constitute a Change of Control, even if the Continuing Directors do not
constitute a quorum of the whole Board (it being understood that this
requirement shall not be capable of satisfaction unless there is at least one
Continuing Director); or

 

(c) The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Any other provision of this schedule notwithstanding, the term Change of Control
shall not include either of the following events undertaken at the election of
the Company:

 

(i) Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii) A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.

 

3



--------------------------------------------------------------------------------

SCHEDULE 2

 

Schedule of Non-Employee Director Compensation

 

1. Pumatech shall pay each non-employee Board member One Thousand Dollars
($1,000) cash upon adjournment of each regularly scheduled Board meeting that
such Board member attends in person and in entirety.

 

2. Pumatech shall pay each non-employee Board member Five Hundred ($500) cash
upon adjournment of each regularly scheduled Board meeting that such Board
member is either unable to attend in person, or is not required to attend in
person, but otherwise attends telephonically and in entirety.

 

3. Pumatech shall pay each non-employee Board Committee member One Thousand
Dollars ($1,000) cash upon adjournment of each regularly scheduled meeting of
the Audit Committee of the Board of Directors that such Board Committee member
attends in person and in entirety. The Corporation shall make reasonable efforts
to schedule Committee meetings immediately prior to or after regularly scheduled
Board meetings.

 

4. Pumatech shall pay each non-employee Board Committee member Five Hundred
Dollars ($500) cash upon adjournment of each regularly scheduled meeting of the
Audit Committee of the Board of Directors that such Board Committee member is
unable to attend in person, or is not required to attend in person, but
otherwise attends telephonically and in entirety. The Corporation shall make
reasonable efforts to schedule Committee meetings immediately prior to or after
regularly scheduled Board meetings.

 

5. Pumatech shall pay each non-employee Board Committee member Five Hundred
Dollars ($500) cash upon adjournment of each regularly scheduled meeting of the
Compensation Committee of the Board of Directors that such Board Committee
member attends either in person or telephonically and in entirety. The
Corporation shall make reasonable efforts to schedule Committee meetings
immediately prior to or after regularly scheduled Board meetings.

 

6. Pumatech shall pay the non-employee Board Committee Chairman of the Audit
Committee an additional Five Hundred Dollars ($500) cash upon adjournment of
each regularly scheduled meeting of the Audit Committee of the Board of
Directors that such Committee Chairman attends in entirety. The Corporation
shall make reasonable efforts to schedule Committee meetings immediately prior
to or after regularly scheduled Board meetings.

 

7. Pumatech shall pay the non-employee Board Committee Chairman of the
Compensation Committee an additional Two Hundred Fifty Dollars ($250) cash upon
adjournment of each regularly scheduled meeting of the Compensation Committee of
the Board of Directors that such Committee Chairman attends in entirety. The
Corporation shall make reasonable efforts to schedule Committee meetings
immediately prior to or after regularly scheduled Board meetings.

 

8. Pumatech shall pay the Chairman of the Board an additional Five Hundred
($500) cash upon adjournment of each regularly scheduled Committee meeting of
the Board of Directors that the Chairman of the Board attends in entirety. The
Corporation shall make reasonable efforts to schedule Committee meetings
immediately prior to or after regularly scheduled Board meetings.

 

9. Pumatech shall pay the non-employee Board member annual compensation in the
amount of Twenty Thousand Dollars ($20,000), to be paid in equal quarterly
installments, commencing on February 15, 2004, and continuing every year
thereafter; provided in each case that the Director’s service shall not have
terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

10. Pumatech shall pay the non-employee Board Committee Chairman of the Audit
Committee an additional Ten Thousand Dollars ($10,000) to be paid in equal
quarterly installments, commencing on February 15, 2004, and continuing every
year thereafter; provided in each case that the Director’s

 

4



--------------------------------------------------------------------------------

service as Board Committee Chairman shall not have terminated for any reason
(including death or disability) prior to any such quarterly payment date.

 

11. Pumatech shall pay the non-employee Board Committee Chairman of the
Compensation Committee an additional Ten Thousand Dollars ($10,000) to be paid
in equal quarterly installments, commencing on February 15, 2004, and continuing
every year thereafter; provided in each case that the Director’s service as
Board Committee Chairman shall not have terminated for any reason (including
death or disability) prior to any such quarterly payment date.

 

12. Pumatech shall pay the non-employee Chairman of the Board an additional
Fifteen Thousand Dollars ($15,000) to be paid in equal quarterly installments,
commencing on February 15, 2004, and continuing every year thereafter; provided
in each case that the Director’s service as Board Committee Chairman shall not
have terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

Pumatech reserves the right to change the compensation set forth in this
schedule at any time, by resolution of the Board of Directors.

 

5